DETAILED ACTION
This Office action is in response to the amendment filed on August 02, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-12 of U.S. Patent Application No. 16/787,273 (Published as U.S. 2020/0266711 A1). 

U.S. Patent Application No. 16/787,271 claims
U.S. Patent Application No. 16/787,273 claims
Claim 1: A rectifier circuit comprising: 
a first rectifier; 
a second rectifier including a cathode connected to a cathode or drain of the first rectifier; 

a first transistor including a drain or collector connected to the anode of the second rectifier and the second end of the coil; and
 a first power supply including a positive terminal connected to the first end of the coil and the anode or source of the first rectifier, and a negative terminal connected to a source or emitter of the first transistor, wherein the coil applies a first reverse voltage across the first rectifier.
Claim 1: A rectifier circuit comprising: 
a first rectifier; 
a second rectifier including a cathode connected to a cathode or a drain of the first rectifier; 

a first transistor including a drain or collector connected to the anode of the second rectifier and the second end of the coil; and 
a first power supply including a positive terminal connected to the first end of the coil and the anode or the source of the first rectifier and a negative terminal connected to a source or emitter of the first transistor.
Claim 2: The rectifier circuit according to claim 1, wherein a second reverse voltage is applied across the rectifier circuit subsequently to the first reverse voltage.
Claim 2: The rectifier circuit according to claim 1, wherein a reverse voltage is applied to the rectifier circuit while a rectification current is flowing in the second rectifier.
Claim 8: The rectifier circuit according to claim 2, wherein the first power supply supplies a voltage lower than the second reverse voltage.
Claim 9: The rectifier circuit according to claim 2, wherein the first power supply supplies a voltage lower than the reverse voltage.
Claim 14: A power supply unit comprising the rectifier circuit according to claim 1.
Claim 10: A power supply unit comprising the rectifier circuit according to claim 1.
Claim 15: The rectifier circuit according to claim 1, wherein: the first rectifier is connected in series with a second transistor, a second power supply, the second transistor, and the first rectifier are connected in series in this sequence, and when the second transistor is turned off, the first transistor is turned on, thereby causing a current to flow from the positive terminal of the first power supply, then through the coil and the first transistor, and to the negative terminal of the first power supply in this sequence before the first transistor is turned off.
Claim 11: The rectifier circuit according to claim 1, wherein the first rectifier is connected in series with a second transistor, and a second power supply, the second transistor, and the first rectifier are connected in series in this sequence.
Claim 16: The rectifier circuit according to claim 1, wherein the first rectifier includes a MOSFET or GaN-HEMT.
Claim 12: The rectifier circuit according to claim 1, wherein the first rectifier includes a MOSFET or a GaN HEMT.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Application No. 16/935, 099 (Published as U.S. 2021/0028711 A1). 

U.S. Patent Application No. 16/787,271 claims
U.S. Patent Application No. 16/935, 099 claims
Claim 1: A rectifier circuit comprising: 
a first rectifier; 
a second rectifier including a cathode connected to a cathode or drain of the first rectifier; 
a coil including a first end connected to an anode or source of the first rectifier, and a second end connected to an anode of the second rectifier; 
a first transistor including a drain or collector connected to the anode of the second rectifier and the second end of the coil; and
 a first power supply including a positive terminal connected to the first end of the coil and the anode or source of the first rectifier, and a negative terminal connected to a 
Claim 1: A rectifier circuit causing a rectification current to flow from a second terminal to a first terminal, the rectifier circuit comprising: 
a third terminal between the first terminal and the second terminal; 
a first rectifier connected to the first terminal and the second terminal; 
a coil connected to the first terminal and the third terminal; 
a second rectifier connected to the third terminal and the second terminal; 
a transistor having a source or an emitter connected to the third terminal; and 
a power supply having a negative electrode connected to the first terminal and a positive 
Claim 2: The rectifier circuit according to claim 1, wherein a second reverse voltage is applied across the rectifier circuit subsequently to the first reverse voltage.
Claim 2: The rectifier circuit according to claim 1, wherein following the first reverse voltage, a second reverse voltage is applied to the rectifier circuit.
Claim 3: The rectifier circuit according to claim 1, wherein the second reverse voltage is applied across the rectifier circuit after the first reverse voltage reaches a prescribed, 5 V or higher voltage value.
Claim 3: The rectifier circuit according to claim 1, wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above, the second reverse voltage is applied to the rectifier circuit.
Claim 4: The rectifier circuit according to claim 2, wherein the second reverse voltage is applied across the rectifier circuit after the first reverse voltage reaches a prescribed, 5 V or higher voltage value.
Claim 4: The rectifier circuit according to claim 2, wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above, the second reverse voltage is applied to the rectifier circuit.
Claim 5: The rectifier circuit according to claim 2, wherein the first reverse voltage is from 12% to 88%, both inclusive, the second reverse voltage.
Claim 5: The rectifier circuit according to claim 2, wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage.
Claim 6: The rectifier circuit according to claim 3, wherein the first reverse voltage is from 12% to 88%, both inclusive, the second reverse voltage.
Claim 6: The rectifier circuit according to claim 3, wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage.	 
Claim 7: The rectifier circuit according to claim 4, wherein the first reverse voltage is from 12% to 88%, both inclusive, the second reverse voltage.
Claim 7: The rectifier circuit according to claim 4, wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage.
Claim 8: The rectifier circuit according to claim 2, wherein the first power supply supplies a voltage lower than the second reverse voltage.
Claim 8: The rectifier circuit according to claim 2, wherein the power supply supplies a voltage lower than the second reverse voltage.	
Claim 9: The rectifier circuit according to claim 3, wherein the first power supply supplies a voltage lower than the second reverse voltage.
Claim 9: The rectifier circuit according to claim 3, wherein the power supply supplies a voltage lower than the second reverse voltage.
Claim 10: The rectifier circuit according to claim 4, wherein the first power supply supplies a voltage lower than the second reverse voltage.
Claim 10: The rectifier circuit according to claim 4, wherein the power supply supplies a voltage lower than the second reverse voltage.
Claim 11: The rectifier circuit according to claim 5, wherein the first power supply supplies a voltage lower than the second reverse voltage.
Claim 11: The rectifier circuit according to claim 5, wherein the power supply supplies a voltage lower than the second reverse voltage.
Claim 12: The rectifier circuit according to claim 6, wherein the first power supply supplies a voltage lower than the second reverse voltage.
Claim 12: The rectifier circuit according to claim 6, wherein the power supply supplies a voltage lower than the second reverse voltage.
Claim 13: The rectifier circuit according to claim 7, wherein the first power supply supplies a voltage lower than the second reverse voltage.

Claim 13: The rectifier circuit according to claim 7, wherein the power supply supplies a voltage lower than the second reverse voltage.
Claim 14: A power supply unit comprising the rectifier circuit according to claim 1.
Claim 14: A power supply unit comprising the rectifier circuit according to claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838